Title: Bill to Enforce Attendance of Members of Assembly, [26 May 1778]
From: Virginia Assembly
To: 


[Williamsburg, 26 May 1778] Preamble of Bill asserts that public business has been delayed and heavy and unnecessary expenses incurred “thro’ want of a sufficient number of members to proceed to business.” Provides that any delegate or senator not attending on opening shall pay “the sum offor every day that he shall continue absent” when the house of which he is a member is unable to do business for want of a quorum. Fines to be recovered by prosecution in the general court unless in the meantime the offending member can satisfy the house that he was detained on public business or that he, his wife, his child, or his parent had been ill; no other excuses admissible. If on trial defendant alleges that he did attend on any of days when house could not do business, burden of proof rests on him. Finally, if any member   of either house should depart before the end of the session without permission, entered on the journals of the house of which he was a member, he forfeited all wages that he was otherwise entitled to.
